Citation Nr: 1244200	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left hand prior to November 24, 2009, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar strain prior to November 24, 2009, and to a rating in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable rating for migraine headaches prior to November 24, 2009, and to a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  By this decision, the RO, in pertinent part, established service connection for carpal tunnel syndrome, evaluated as 10 percent disabling; lumbar spine disorder, evaluated as 10 percent disabling; and migraine headaches, evaluated as noncompensable (zero percent).  All of these ratings were effective from August 21, 2007.  The Veteran appealed, contending that higher ratings were warranted.  She did not disagree with the effective dates assigned for the establishment of service connection.

A subsequent January 2010 decision review officer (DRO) decision assigned higher ratings of 20 percent for the Veteran's carpal tunnel syndrome and lumbar spine disorder, and 30 percent for migraine headaches, effective from November 24, 2009 (date of VA examination).  However, as higher ratings are still possible for these disabilities, they remain in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

The record also reflects that the Veteran had requested a hearing before a Veterans Law Judge of the Board in conjunction with her appeal, and that such a hearing was scheduled for October 2010.  However, the Veteran failed to appear for this hearing, and no good cause has been shown for this failure to appear.  Consequently, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's lumbar spine disorder claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  For the entire period of time since the effective date of service connection for carpal tunnel syndrome of the left upper extremity, the record indicates the disability has resulted in no more than moderate incomplete paralysis as it is manifested by slightly diminished strength, sensory loss, and complaints of pain and weakness; it does not meet or nearly approximate the criteria of severe incomplete paralysis.

3.  Prior to November 24, 2009, the record reflects the Veteran's recurrent headaches were non-prostrating in nature.

4.  For the period from November 24, 2009, the record does not reflect the Veteran's recurrent headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for service-connected carpal tunnel syndrome of the left hand are met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2012).

2.  The criteria for a compensable rating for service-connected migraine headaches prior to November 24, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2012).

3.  The criteria for a rating in excess of 30 percent for service-connected migraine headaches from November 24, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran's appeal originates from a disagreement with the initial ratings assigned for her carpal tunnel syndrome, lumbar spine disorder, and migraine headaches following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does note that the Veteran was sent VCAA notification via an August 2007 letter regarding her initial service connection claims.  She was also sent additional notification via a March 2010 letter which noted the current appellate claims, followed by readjudication of the appeal by a May 2010 Supplemental Statement of the Case (SSOC).  In pertinent part, these letters informed the Veteran of what information and evidence she must submit, what information and evidence will be obtained by VA, and the information regarding how VA determines disability rating(s) and effective date(s) as discussed by the holding in Dingess, supra.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with respect to the Veteran's carpal tunnel syndrome and headaches.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims.  As detailed in the Introduction, her hearing request is deemed withdrawn.  Nothing indicates she has identified the existence of any evidence relevant to either her carpal tunnel syndrome or headaches that has not been obtained or requested.  

The Board further notes that the Veteran was accorded VA medical examinations in October 2007 and November 2009 which evaluated the symptomatology of her service-connected connected carpal tunnel syndrome, and migraine headaches.  The findings of these examinations appear consistent with the other evidence of record, as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that any of these disabilities have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board also notes that, other than a general disagreement with the ratings assigned for her service-connected carpal tunnel syndrome and migraine headaches, the Veteran does not appear to have advanced any specific contentions in support of her appeal for higher ratings.  She has not identified any symptom(s) or other evidence of functional impairment due to any of these disabilities that would warrant a higher rating under the relevant schedular criteria detailed below.

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the record reflects the Veteran is already in receipt of such "staged" ratings for her service-connected carpal tunnel syndrome, lumbar spine disorder, and migraine headaches.  The Board finds, as will be discussed further below, that staged ratings are not warranted for the carpal tunnel syndrome; staged ratings are warranted only for headaches disabilities based on facts which show that different ratings are warranted for distinct periods of time.  

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Carpal Tunnel Syndrome

With respect to the Veteran's service-connected carpal tunnel syndrome, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the record reflects the Veteran is right hand dominant; i.e., the right is the major upper extremity.

The Veteran's service-connected carpal tunnel syndrome of the left hand is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, which provides that, for both the major and minor side, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor side and 30 percent for the major side; and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor side, and 50 percent for the major.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrant a 60 percent evaluation for the minor side, and 70 percent for the major. 

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis [cranial or peripheral] characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123. 

Neuralgia [cranial or peripheral] characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated as complete paralysis of the affected nerve.  See 38 C.F.R. § 4.124.

The record indicates that throughout the pendency of this case the Veteran's service-connected carpal tunnel syndrome of the left hand has resulted in no more than moderate incomplete paralysis; it does not meet or nearly approximate the criteria of severe incomplete paralysis.  For example, both a September 2006 electroneuromyography report and the October 2007 VA examination described the condition as "mild" carpal tunnel syndrome.  Although the use of the term "mild" is not dispositive of this case in and of itself, it is evidence to be taken into consideration.  In pertinent part, the September 2006 electroneuromyography report stated that the carpal tunnel syndrome was sensory only.  The provisions of 38 C.F.R. § 4.124a provide that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  However, the October 2007 VA examination showed left hand grip strength of 4+/5, which indicates some diminishment of strength.  She also had diminished sensation of the median nerve distributions.  Additionally, it was noted that there was no significant history of flare-ups.  The Veteran reported that she used a brace, which did not help, and that she had weakness, as well as ease of fatigability.   

In addition, the November 2009 VA examination found the Veteran to have a "moderate degree" of carpal tunnel syndrome.  The description of this condition as moderate is not dispositive of the issue in and of itself, but it is evidence for consideration.  Further, while this examination found diminished sensation and diminished grip strength, her actual left hand grip strength again was 4/5.  The Veteran reported pain and weakness in the hand which affected her work as a typist.  While the EMG results indicated that the Veteran had mild carpal tunnel syndrome, in light of the identical findings of diminished strength and sensory loss on the two VA examinations, the Board finds that the criteria for moderate incomplete paralysis are met for the entire period of time that is covered by this appeal.  The Board can find no basis on which to distinguish the severity of the signs and symptoms prior to November 24, 2009 and thereafter to warrant staged ratings.  

In view of the foregoing, the Board finds that the Veteran meets the criteria for a 20 percent rating for her service-connected carpal tunnel syndrome of the left hand for the entire period of time since the effective date of service connection.  In light of the diminished sensation, decreased grip strength, and complaints of pain and weakness, the 20 percent evaluation is warranted.  However, as the manifestations are not greater, and as the medical evidence indicated that the disability was at its worst moderate, a rating in excess of 20 percent is not warranted.  The Veteran's competent, credible and probative reports of weakness and ease of fatigability were considered in finding a 20 percent rating is warranted.  However, the evidence as a whole does not show that the criteria for a higher evaluation are met or approximated.  For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for her service-connected carpal tunnel syndrome of the left hand for any period of time since the effective date of service connection.
Analysis - Migraine Headaches

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (In which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In this case, the Board acknowledges that the Veteran experienced recurrent headaches prior to November 24, 2009.  However, the evidence does not reflect that they were prostrating in nature prior to this date.  For example, there is no indication of such in the treatment records on file for this period.  Further, the October 2007 VA examiner specifically diagnosed "non-prostrating headaches."  The Board also observes that this is consistent with the other findings of this examination, which noted, in pertinent part, that her headaches had no history of fatigability, nausea or vomiting.  Moreover, she reported that she was able to work through her headaches.  Additionally, nothing in the Veteran's appeal of the initial noncompensable rating indicated that she identified any prostrating episodes due to her headaches prior to November 24, 2009.  In fact, the first finding of such was the VA examination conducted that date.  

As stated above, the provisions of Diagnostic Code 8100 provide that a noncompensable rating is to be assigned when there are less frequent attacks than for a 10 percent rating; and that a 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  Inasmuch as the evidence does not demonstrate any findings indicating the Veteran's recurrent headaches were prostrating in nature prior to November 24, 2009, the Board finds that she did have less frequent attacks then what is required for a 10 percent rating.  Therefore, she is not entitled to a compensable rating for this service-connected disability prior to November 24, 2009.

For the period from November 24, 2009, the record does not reflect very frequent completely prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  For example, she reported at that examination that her headaches occurred every three days.  Although she reported that she was incapacitated during the course of the headaches, she also indicated that she was gainfully employed as a typist and did not identify any significant impairment at her work due to her headaches.  As such, the evidence, including her competent, credible and probative statements, do not show that the migraines are productive of severe economic inadaptability so as to warrant a rating in excess of 30 percent under Diagnostic Code 8100.  For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for her service-connected migraine headaches from November 24, 2009.

Other Considerations

In making the above determinations, the Board notes that it considered whether additional "staged" rating(s) were warranted pursuant to Fenderson, supra.  However, a review of the record did not indicate any distinctive period(s) where the Veteran's service-connected carpal tunnel syndrome of the left hand warranted a rating in excess of 20 percent at any point during the pendency of this case; nor that her migraine headaches met or nearly approximated the criteria for a compensable rating prior to November 24, 2009, or a rating in excess of 30 percent thereafter.  Therefore, no additional "staged" rating(s) are warranted for any of these disabilities.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, however, there has been no showing that the Veteran's service-connected carpal tunnel syndrome and/or migraine headaches have otherwise rendered impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case as was discussed above.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  Moreover, the Veteran has never raised the issue of entitlement to extraschedular ratings, or indicated that any of these service-connected disabilities are manifested by an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

Here, the Board notes that the evidence of record, to include the VA medical examinations in this case, reflect the Veteran has been employed throughout the pendency of this case as a secretary/typist.  Moreover, the Veteran has not contended, nor does the evidence indicate, that she cannot obtain and/or maintain substantially gainful employment due to her service-connected disabilities.  Therefore, the issue of TDIU is not reasonably raised in this case.


ORDER

A rating of 20 percent, but no higher, for service-connected carpal tunnel syndrome of the left hand since the effective date of service connection is granted.

A compensable rating for service-connected migraine headaches prior to November 24, 2009, is denied.

A rating in excess of 30 percent for service-connected migraine headaches from November 24, 2009, is denied.


REMAND

In this case, the Board finds that further development is required with respect to the Veteran's lumbar spine claim in order to comply with the duty to assist.  In pertinent part, the Veteran referred to treatment from a private physician (Dr. P) at a November 2009 VA examination of her spine, to include an MRI of her spine.  However, no such records appear to be on file.  Although the November 2009 VA examiner noted that he informed the Veteran that she submit this MRI to VA, nothing indicates that she has done so.  Moreover, she did not respond to the March 2010 VCAA letter's request that she complete a release for any outstanding records and/or submit any such records in her possession.  Nevertheless, the Board cannot ignore the fact that the Veteran has indicated the existence of potentially relevant evidence to this appellate claim.  Therefore, a remand is required in order to obtain the records from Dr. P, as well as any other clinician who has recently treated the Veteran for her service-connected lumbar spine disorder.

The Board also observes that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities are to be rated separately under the appropriate Diagnostic Code.  In this case, however, it is unclear whether the Veteran has any such associated neurologic impairment.  The Board acknowledges that the Veteran has indicated symptoms of numbness and pain in the lower extremities.  However, a determination that such complaints are due to neurologic impairment, and, if so, whether such impairment is due to the lumbar spine, is a complex medical issue that requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The competent medical evidence on file is also unclear as to whether the Veteran has neurologic impairment associated with her service-connected lumbar spine disorder.  For example, there are findings of lumbar radiculopathy left S1 on medical records dated in 2005 and 2006.  Nevertheless, these findings appear to be all on records dated prior to the current August 2007 effective date of this disability.  Further, several of these records refer to the radiculopathy as "acute" or "sub-acute" rather than chronic.  Moreover, none of the VA medical evidence dated during the pendency of this case indicates any associated neurologic impairment of the service-connected lumbar spine disorder.  For example, the September 2007 VA examination noted on neurologic examination of the Veteran's spine that both sensory and motor examination of the lower extremities were normal as they relate to the lumbar spine.  Similarly, the November 2009 VA examination of the lumbar spine noted that neurologic examination showed no weakness in the lower extremities; reflexes were 2+ bilaterally in the knees and ankles; there was no sensory impairment in the lower extremities; and straight leg raising was negative bilaterally.  However, the examiner stated that he would review the purported MRI from Dr. P once it became available to determine if there is any objective evidence of nerve root irritation accounting for the radiation of the pain associated with numbness and tingling into the left lateral thigh.  In short, the examiner indicated that other medical testing, such as an MRI, was necessary to determine if the Veteran did have associated neurologic impairment.  In addition, private medical records dated in November 2007 and July 2008 indicated that the Veteran had radiculopathy and found straight leg raise on the left was positive.  

In view of the foregoing, the Board finds that the evidence of record is not adequate to evaluate the full nature and symptomatology of the Veteran's service-connected lumbar spine disorder, to include whether she has associated neurologic impairment.  Therefore, a remand is also required to accord the Veteran a new examination to evaluate this disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for her service-connected lumbar spine disorder since November 2009.  The AMC/RO should also specifically request the Veteran provide or authorize the release of records, including MRI results, from Dr. Patel for this disability.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of her service-connected lumbar spine disorder.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

The examiner should specifically address whether there is any associated neurologic impairment associated with her service-connected lumbar spine disorder.  Such comments should reflect consideration of the Veteran's complaints of pain and numbness into the left lower extremity, as well as the prior records which noted findings of lumbar radiculopathy.  See private treatment records dated in November 2007 and July 2008 reflecting a positive straight leg raise and diagnoses of radiculopathy.  Any tests deemed necessary to make such a determination should be conducted.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in May 2010, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


